Title: To James Madison from Richard Rush, 8 September 1824
From: Rush, Richard
To: Madison, James


        
          Dear Sir,
          London September 8. 1824
        
        Mr Owen, the eminent philanthropist of New Lanark, in Scotland, being about to visit the United States, I beg leave to put into his hands this letter to you. Without giving an opinion on the feasibility of all his plans for improving the condition of human society, I can only say that all agree that they are full of benevolence, and that good has already resulted from them in some places. By those who rank among Mr Owen’s personal friends, and it has been my good fortune to do so since I have been in this country, he is as highly esteemed for a train of amiable qualities, as he is known and respected as a philanthropist. Begging to join Mrs Rush in kind

compliments to Mrs Madison, I remain, dear sir, with the most affectionate attachment and respect,
        
          Richard Rush
        
      